MEMORANDUM **
Juan Villanueva-Machado appeals from the eight-month sentence imposed upon remand following the revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Villanueva-Machado contends that his sentence is unreasonable because the district court relied upon the impermissible factors of “just punishment” and “seriousness of the offense,” set forth in 18 U.S.C. *663§ 3553(a)(2)(A), in formulating the sentence. The record indicates that the district court did not rely solely or primarily on impermissible factors when imposing the revocation sentence and focused instead on the breach of trust. We therefore conclude that the sentence is reasonable. See United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007); see also United States v. Miqbel, 444 F.3d 1173, 1182-83 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.